Exhibit 10.2
ARIAD PHARMACEUTICALS, INC.
WARRANT TO PURCHASE COMMON STOCK
To Purchase [                    ] Shares of Common Stock
Date of Issuance: February 25, 2009
VOID AFTER FEBRUARY 25, 2012
     THIS CERTIFIES THAT, for value received, [                    ], or
permitted registered assigns (the “HOLDER”), is entitled to subscribe for and
purchase at the Exercise Price (defined below) from ARIAD Pharmaceuticals, Inc.,
a Delaware corporation (the “COMPANY”), up to [                    ] shares of
the common stock of the Company, par value $0.001 per share (the “COMMON
STOCK”). This warrant is one of a series of warrants issued by the Company as of
the date hereof (individually a “WARRANT”; collectively, the “WARRANTS”)
pursuant to that certain subscription agreement between the Company and the
Holder, dated as of February 19, 2009 (the “SUBSCRIPTION AGREEMENT”).
     1. DEFINITIONS. Capitalized terms used herein but not otherwise defined
herein shall have their respective meanings as set forth in the Subscription
Agreement. As used herein, the following terms shall have the following
respective meanings:
          (A) “Eligible Market” means any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Market, The NASDAQ Global Select
Market or The NASDAQ Capital Market.
          (B) “Exercise Period” shall mean the period commencing six (6) months
after the date hereof and ending 5:00 P.M. New York City time on February 25,
2012, unless sooner terminated as provided below.
          (C) “Exercise Price” shall mean $2.15 per share, subject to adjustment
pursuant to Section 4 below.
          (D) “Exercise Shares” shall mean the shares of Common Stock issuable
upon exercise of this Warrant.
          (E) “Trading Day” shall mean (a) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the OTC Bulletin Board (or any successor thereto), or
(c) if trading does not occur on the OTC Bulletin Board (or any successor
thereto), any Business Day.
          (F) “Trading Market” shall mean the NASDAQ Global Market or any other
Eligible Market, or any national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.

 



--------------------------------------------------------------------------------



 



     2. EXERCISE OF WARRANT. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth on the
signature page hereto (or at such other address as it may designate by notice in
writing to the Holder):
          (A) An executed Notice of Exercise in the form attached hereto;
          (B) Payment of the Exercise Price either (i) in cash or by check, or
(ii) pursuant to Section 2.1 below; and
          (C) This Warrant.
          Execution and delivery of the Notice of Exercise shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Exercise Shares, if
any.
     Certificates for shares purchased hereunder shall be transmitted by the
Company’s transfer agent (the “Transfer Agent”) to the Holder by crediting the
account of the Holder’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system if the Company is a participant
in such system, and otherwise by physical delivery to the address specified by
the Holder in the Notice of Exercise within three (3) business days from the
delivery to the Company of the Notice of Exercise, surrender of this Warrant and
payment of the aggregate Exercise Price as set forth above. This Warrant shall
be deemed to have been exercised on the date the Exercise Price is received by
the Company.
     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
     Subject to Section 2.4, to the extent permitted by law, the Company’s
obligations to issue and deliver Exercise Shares in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any person or entity or
any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other person or entity of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person or entity, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Exercise Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver Exercise Shares upon exercise
of this Warrant as required pursuant to the terms hereof.

2



--------------------------------------------------------------------------------



 



     2.1 NET EXERCISE. If during the Exercise Period, the Holder is not
permitted to sell Exercise Shares pursuant to the Registration Statement, as
defined in the Subscription Agreement, and the fair market value of one share of
the Common Stock is greater than the Exercise Price (at the date of calculation
as set forth below), in lieu of exercising this Warrant by payment of cash or by
check, the Holder may elect to receive shares equal to the value (as determined
below) of this Warrant (or the portion thereof being canceled) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Notice of Exercise in which event the Company shall issue to the Holder
a number of shares of Common Stock computed using the following formula:

              X = Y (A-B)              A    

Where X = the number of Exercise Shares to be issued to the Holder

         
 
  Y =   the number of shares of Common Stock purchasable under this Warrant or,
if only a portion of this Warrant is being exercised, the portion of this
Warrant being canceled (at the date of such calculation)
 
       
 
  A =   the fair market value of one share of the Company’s Common Stock (at the
date of such calculation)
 
       
 
  B =   Exercise Price (as adjusted to the date of such calculation)

     For purposes of the above calculation, the “fair market value” of one share
of Common Stock shall mean (i) the average of the closing sales prices for the
shares of Common Stock on the Nasdaq Global Market or other Eligible Market
where the Common Stock is listed or traded as reported by Bloomberg Financial
Markets (or a comparable reporting service of national reputation selected by
the Company and reasonably acceptable to the Holder if Bloomberg Financial
Markets is not then reporting sales prices of such security) (collectively,
“Bloomberg”) for the five (5) consecutive trading days immediately prior to the
Exercise Date, or (ii) if the Nasdaq Global Market is not the principal Trading
Market for the shares of Common Stock, the average of the reported sales prices
reported by Bloomberg on the principal Trading Market for the Common Stock
during the same period, or, if there is no sales price for such period, the last
sales price reported by Bloomberg for such period, or (iii) if neither of the
foregoing applies, the last sales price of such security in the over-the-counter
market on the pink sheets or bulletin board for such security as reported by
Bloomberg, or if no sales price is so reported for such security, the last bid
price of such security as reported by Bloomberg or (iv) if fair market value
cannot be calculated as of such date on any of the foregoing bases, the fair
market value shall be as determined by the Board of Directors of the Company in
the exercise of its good faith judgment.
          2.2 ISSUANCE OF NEW WARRANTS. Upon any partial exercise of this
Warrant, the Company, at its expense, will forthwith and, in any event within
five business days, issue and deliver to the Holder a new warrant or warrants of
like tenor, registered in the name of

3



--------------------------------------------------------------------------------



 



the Holder, exercisable, in the aggregate, for the balance of the number of
shares of Common Stock remaining available for purchase under this Warrant.
          2.3 PAYMENT OF TAXES AND EXPENSES. The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Exercise Shares purchased
upon exercise of this Warrant and/or (ii) new or replacement warrants in the
Holder’s name or the name of any transferee of all or any portion of this
Warrant; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance,
delivery or registration of any certificates for Exercise Shares or Warrants in
a name other than that of the Holder. The Holder shall be responsible for all
other tax liability that may arise as a result of holding or transferring this
Warrant or receiving Exercise Shares upon exercise hereof.
          2.4 EXERCISE LIMITATIONS; HOLDER’S RESTRICTIONS. A Holder shall not
have the right to exercise any portion of this Warrant, pursuant to Section 2 or
otherwise, to the extent that after giving effect to such issuance after
exercise, such Holder (together with such Holder’s affiliates), as set forth on
the applicable Notice of Exercise, would beneficially own in excess of 9.9% of
the number of shares of the Common Stock outstanding immediately after giving
effect to such issuance. For purposes of this Section 2.4, the number of shares
of Common Stock beneficially owned by such Holder and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which the determination of such sentence is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (A) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by such Holder or any of its affiliates and (B) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other shares of Common Stock or
Warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by such Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 2.4, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act, it being acknowledged by a Holder that the Company is
not representing to such Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and such Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 2.4 applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which a portion of this Warrant is exercisable shall be in the
sole discretion of a Holder, and the submission of a Notice of Exercise shall be
deemed to be each Holder’s determination of whether this Warrant is exercisable
(in relation to other securities owned by such Holder) and of which portion of
this Warrant is exercisable, in each case subject to such aggregate percentage
limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination. For purposes of this Section 2.4, in determining
the number of outstanding shares of Common Stock, a Holder may rely on the
number of outstanding shares of Common Stock as reflected in (x) the Company’s
most recent Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Company’s Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to such Holder the number
of shares of

4



--------------------------------------------------------------------------------



 



Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by such Holder or
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The provisions of this Section 2.4 may be waived by
such Holder, at the election of such Holder, upon not less than 61 days’ prior
notice to the Company, and the provisions of this Section 2.4 shall continue to
apply until such 61st day (or such later date, as determined by such Holder, as
may be specified in such notice of waiver).
     3. COVENANTS OF THE COMPANY.
          3.1 COVENANTS AS TO EXERCISE SHARES. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant. If at any time during the Exercise Period the number of authorized
but unissued shares of Common Stock shall not be sufficient to permit exercise
of this Warrant, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.
          3.2 NO IMPAIRMENT. Except and to the extent as waived or consented to
by the holder of the Warrants representing at least two-thirds of the number of
shares of Common Stock then subject to outstanding Warrants, the Company will
not, by amendment of its Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
action as may be necessary or appropriate in order to protect the exercise
rights of the Holder against impairment.
          3.3 NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS. In the event of
any taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, the Company shall mail to the Holder, at
least ten (10) days prior to the date on which any such record is to be taken
for the purpose of such dividend or distribution, a notice specifying such date.
In the event of any voluntary dissolution, liquidation or winding up of the
Company, the Company shall mail to the Holder, at least ten (10) days prior to
the date of the occurrence of any such event, a notice specifying such date. In
the event the Company authorizes or approves, enters into any agreement
contemplating, or solicits stockholder approval for any Fundamental Transaction,
as defined in Section 6 herein, the Company shall mail to the Holder, at least
ten (10) days prior to the date of the occurrence of such event, a notice
specifying such date.

5



--------------------------------------------------------------------------------



 



     4. ADJUSTMENT OF EXERCISE PRICE AND SHARES.
               (A) In the event of changes in the outstanding Common Stock of
the Company by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, consolidation, acquisition of the Company
(whether through merger or acquisition of substantially all the assets or stock
of the Company), or the like, the number, class and type of shares available
under this Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of this Warrant, on exercise for the
same aggregate Exercise Price, the total number, class, and type of shares or
other property as the Holder would have owned had this Warrant been exercised
prior to the event and had the Holder continued to hold such shares until the
event requiring adjustment. The form of this Warrant need not be changed because
of any adjustment in the number of Exercise Shares subject to this Warrant.
               (B) If at any time or from time to time the holders of all
outstanding shares of Common Stock of the Company (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant)
pursuant to a dividend or distribution declared by the Company (other than a
dividend or distribution covered in Section 4(A) above), shall have received or
become entitled to receive, without payment therefor.
                    (I) Common Stock or any shares of stock or other securities
which are at any time directly or indirectly convertible into or exchangeable
for Common Stock, or any rights or options to subscribe for, purchase or
otherwise acquire any of the foregoing by way of dividend or other distribution;
                    (II) any cash paid or payable otherwise than as a cash
dividend; or
                    (III) Common Stock or additional stock or other securities
or property (including cash) by way of spinoff, split-up, reclassification,
combination of shares or similar corporate rearrangement, then and in each such
case, the Holder hereof will, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to in clauses (II) and (III) above) which such Holder would hold on the
date of such exercise had such Holder been the holder of record of such Common
Stock as of the date on which holders of Common Stock received or became
entitled to receive such shares or all other additional stock and other
securities and property.
               (C) Upon the occurrence of each adjustment pursuant to this
Section 4, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment, including a
statement of the adjusted Exercise Price and adjusted number or type of Exercise
Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Transfer Agent.

6



--------------------------------------------------------------------------------



 



     5. FRACTIONAL SHARES. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.
     6. FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another individual or entity) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property or (iv) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 4 above)
(in any such case, a “FUNDAMENTAL TRANSACTION”), then, upon any subsequent
exercise of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction (disregarding any limitation
on exercise contained herein solely for the purpose of such determination), the
number of shares of Common Stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and any additional
consideration (the “ALTERNATE CONSIDERATION”) receivable upon or as a result of
such reorganization, reclassification, merger, consolidation or disposition of
assets by a Holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such event (disregarding any
limitation on exercise contained herein solely for the purpose of such
determination). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 6 and ensuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.
     Notwithstanding anything to the contrary, in the event of a Fundamental
Transaction and the amount of the Alternate Consideration is less than the
Exercise Price, then the Company or

7



--------------------------------------------------------------------------------



 



any successor entity shall pay at the Holder’s option, exercisable at any time
concurrently with or within thirty (30) days after the consummation of the
Fundamental Transaction, an amount of cash equal to the value of this Warrant as
determined in accordance with the Black Scholes Option Pricing Model obtained
from the “OV” function on Bloomberg L.P. using (i) a price per share of Common
Stock equal to the Volume-Weighted Average Price of the Common Stock for the
Trading Day immediately preceding the date of consummation of the applicable
Fundamental Transaction, (ii) a risk-free interest rate corresponding to the
U.S. Treasury rate for a period equal to the remaining term of this Warrant as
of the date of consummation of the applicable Fundamental Transaction and
(iii) an expected volatility equal to the thirty (30) day volatility obtained
from the “HVT” function on Bloomberg L.P. determined as of the end of the
Trading Day immediately following the public announcement of the applicable
Fundamental Transaction.
     7. NO STOCKHOLDER RIGHTS. Other than as provided in Section 3.3 or
otherwise herein, this Warrant in and of itself shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company.
     8. TRANSFER OF WARRANT. Subject to applicable laws and the restriction on
transfer set forth in the Subscription Agreement, this Warrant and all rights
hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign an
investment letter in form and substance reasonably satisfactory to the Company
and its counsel. Any proposed transfer of all or any portion of this Warrant in
violation of the provisions of this warrant or the Subscription Agreement shall
be null and void. Upon surrender of this Warrant and delivery of an assignment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the transferee or transferees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
transferor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled.
     9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company.
     10. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page hereto and to Holder at the
applicable address set forth on the applicable signature page to the
Subscription Agreement or at such other address as the Company or Holder may
designate by ten (10) days advance written notice to the other parties hereto.

8



--------------------------------------------------------------------------------



 



     11. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
     12. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without giving effect to the principles of
conflicts of law that would require the application of the laws of any other
jurisdiction.
     13. AMENDMENT OR WAIVER. Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of the
Warrants representing at least two-thirds of the number of shares of Common
Stock then subject to outstanding Warrants. Notwithstanding the foregoing,
(a) this Warrant may be amended and the observance of any term hereunder may be
waived without the written consent of the Holder only in a manner which applies
to all Warrants in the same fashion and (b) the number of Exercise Shares
subject to this Warrant and the Exercise Price of this Warrant may not be
amended, and the right to exercise this Warrant may not be waived, without the
written consent of the Holder. The Company shall give prompt written notice to
the Holder of any amendment hereof or waiver hereunder that was effected without
the Holder’s written consent. No waivers of any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its duly authorized officer as of February 25, 2009.

                  ARIAD PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                26 Landsdowne Street         Cambridge, MA 02139    

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: ARIAD PHARMACEUTICALS, INC.
     (1) [_] The undersigned hereby elects to purchase [                    ]
shares of the common stock, par value $0.001 (the “Common Stock”), of ARIAD
PHARMACEUTICALS, INC. (the “Company”) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
           [_] The undersigned hereby elects to purchase [                    ]
shares of Common Stock of the Company pursuant to the terms of the net exercise
provisions set forth in Section 2.1 of the attached Warrant, and shall tender
payment of all applicable transfer taxes, if any.
     (2) Please issue the certificate for shares of Common Stock in the name of,
and pay any cash for any fractional share to:
     
 
Print or type name
     
 
Social Security or other Identifying Number
     
 
Street Address
     
 
City State Zip Code
     (3) If such number of shares shall not be all the shares purchasable upon
the exercise of the Warrants evidenced by this Warrant, a new warrant
certificate for the balance of such Warrants remaining unexercised shall be
registered in the name of and delivered to:
     Please insert social security or other identifying number:
                                        
     
 
(Please print name and address)
     
 
     Dated:

 



--------------------------------------------------------------------------------



 



         
(Date)
 
 
(Signature)    
 
       
 
 
 
(Print name)    

2



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
     (To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
     FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

         
Name:
       
 
 
 
(Please Print)    
 
       
Address:
       
 
 
 
(Please Print)    

Dated: [                    ], 200[_]

         
Holder’s Signature:
 
 
   
 
       
Holder’s Address:
       
 
 
 
   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

